Exhibit 10.1       Employment Agreement between First National Bancshares, Inc.,
First National Bank of the South, and Kitty B.                            Payne
dated January 31, 2005.

--------------------------------------------------------------------------------

Exhibit 10.1

EMPLOYMENT AGREEMENT
(KITTY PAYNE)

        THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of the 31st day of
January, 2005, by and between First National Bancshares, Inc., a South Carolina
corporation and its wholly owned subsidiary, First National Bank of the South
(d.b.a First National Bank of Spartanburg), having its principal office at 215
North Pine Street, Spartanburg, South Carolina 29304 (collectively, “Employer”),
and Kitty Payne (“Employee”).

        Employer presently employs Employee as its Executive Vice-President and
Chief Financial Officer. Employer recognizes that Employee’s contributions to
the growth and success of Employer is substantial. Employer desires to provide
for the continued employment of Employee and to make certain changes in
Employee’s employment arrangements which Employer has determined will reinforce
and encourage the continued dedication of Employee to Employer and will promote
the best interest of Employer and its shareholders. Employee is willing to
continue to serve Employer on the terms and conditions herein provided.

        In consideration of the foregoing, the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

        1.        Employment. Employer hereby employs Employee and Employee
accepts employment on the terms and conditions hereafter set forth.

        2.        Term. The term of employment under this Employment Agreement
shall be two years, and shall commence as of January 31, 2005, and shall
continue until January 31, 2007, unless earlier terminated as hereinafter
provided in Section 16. At the end of each year of the Term, the Term shall be
extended for an additional year so that the remaining term shall continue to be
two years; provided that the Employee or the Employer may at any time, by
written notice, fix the Term to a finite term of two years commencing with the
year of the notice.

        3.        Duties. Employee shall serve as an Executive Vice-President
and Chief Financial Officer of Employer and in such capacity shall perform such
duties as are consistent with that position and as Employer from time to time
may direct. Such duties shall be performed at Employer’s principal corporate
offices or subsidiary office as agreed upon by Employer and Employee. Employer
reserves the right from time to time to extend, curtail or change the title and
duties of Employee.

        4.        Extent of Services. Employee shall, during normal working
hours, devote his best efforts as well as his full time, attention and energies
to the business of Employer and shall diligently perform to the best of his
ability such duties as may be reasonable assigned to Employee.

--------------------------------------------------------------------------------

        Employee shall not, during the term of this Agreement, be engaged in any
other business activity whether or not such business activity is pursued for
gain, profit or pecuniary advantage and whether or not such activity is carried
on outside normal working hours, but this prohibition shall not be construed as
preventing Employee from investing his assets in such form or manner as will not
require any services on the part of Employee in the operation of the affairs of
the companies in which investments are made. Employee hereby confirms that he is
under no contractual commitments inconsistent with his obligations set forth in
this Agreement, and that, during the term of this Agreement, he will not render
or perform services, or enter into any contract to do so, for any of the
corporation, firm, entity or person which are inconsistent with the provisions
of this Agreement.

        5.        Base Salary. For all services rendered by Employee under this
Agreement, Employer shall pay Employee a base salary of $104,750.00 per year,
payable in accordance with the salary payment practices of Employer. Employer
shall have the right to increase the compensation provided by this Agreement,
but any such increase shall not affect any of the other terms and conditions of
this Agreement. Employee’s base salary and performance will be reviewed
annually. The base salary may be increased, but will not decrease, in the
Employer’s sole discretion as a result of the review.

        6.        Benefits.

                   (a)        Employee shall be entitled, to the extent that
Employee’s position, title, tenure, salary, age, health, performance, and other
qualifications make him eligible, to participate in all employee benefit plans
or programs of Employer currently in existence on the date hereof including but
not limited to any executive management incentive plans. Employee’s
participation in any such plan or program shall be subject to the provisions,
rules and regulations applicable thereto.

                   (b)        Employer shall pay the annual dues for Employee’s
membership at the Piedmont Club for so long as Employee remains an Executive
Vice President of Employer and this Agreement remains in force.

                   (c)        Employer shall pay for employees educational and
professional fees as required to maintain her Certified Public Accountant
license.

        7.        Working Facilities. Employee shall be furnished with an office
and such other facilities and services as may be necessary or suitable to his
position and adequate for the performance of his duties.

        8.        Expenses. Employee is authorized to incur reasonable expenses
for promoting the business of Employer, including expenses for entertainment,
travel and similar items, but only to the extent that such expenses are
allowable deductions to Employer on its Federal income tax return. Employer
shall promptly reimburse Employee for all such expenses upon the presentation by
Employee, from time to time, of an itemized account of such expenditures.
Employee shall repay to Employer the amounts of any expenses claimed which, for
lack of proper documentation or otherwise, are not allowed to Employer as
deductions for Federal income tax purposes.

        9.        Vacations. Employee shall be entitled each fiscal year to 20
paid days off, which number of days is granted by Employer to employees of
similar tenure and compensation rank, pursuant to Employer’s paid days off
policy. Employer reserves the right to modify this and any other personnel
policy from time to time.

2

--------------------------------------------------------------------------------

        10.        Stock Options. Employee shall have the opportunity to
participate in Employer’s long-term equity incentive program and be eligible for
the grant of stock options, restricted stock, and other awards thereunder or
under any similar plan adopted by Employer. Awards under this plan are in the
discretion of the board of directors and shall be made pursuant to a separate
agreement.

        11.        Ownership of Work Product.

                    (a)        Employee shall diligently disclose to Employer as
soon as it is created or conceived by Employee, and Employer shall own, all Work
Product (as defined below). To the extent permitted by law, all Work Product
shall be considered work made for hire by Employee and owned by Employer.

                    (b)        If any of the work Product may not, by operation
of law, be considered work made for hire by Employee for Employer (or if
ownership of all right, title and interest of the intellectual property rights
therein shall not otherwise vest exclusively in Employer), Employee agrees to
assign, and upon creation thereof automatically assigns, without further
consideration, the ownership of all Work Product to Employer, its successors and
assigns.

                    (c)        Employer, and its successors and assigns, shall
have the right to obtain and hold in its or their own name copyrights,
registrations, and any other protection available in the foregoing.

                    (d)        Employee agrees to perform upon the reasonable
request of Employer, during or after Employee’s employment, such further acts as
may be necessary or desirable to transfer, perfect and defend Employer’s
ownership of the Work Product. When requested, Employee will

                                  (i)        Execute, acknowledge and deliver
any requested affidavits and documents of assignment and conveyance;

                                  (ii)        Obtain and aid in the enforcement
of copyrights (and, if applicable, patents) with respect to the Work Product in
any countries.

                                  (iii)        Provide testimony in connection
with any proceeding affecting the right, title or interest of Employer in any
Work Product; and

                                  (iv)        Perform any other acts deemed
necessary or desirable to carry out the purposes of this Agreement.

Employer shall reimburse all reasonable out-of-pocket expenses incurred by
Employee at Employer’s request in connection with the foregoing.

3

--------------------------------------------------------------------------------

                    (e)        For purposes hereof, “Work Product” shall mean
all intellectual property rights, including all Trade Secrets, U.S. and
international copyrights, patentable inventions, discoveries and improvements,
and other intellectual property rights, in any programming, documentation,
technology or other work product that relates to the business and interest of
Employer and that Employee conceives, develops, or delivers to Employer at any
time during the term of Employee’s employment. “work Product” shall also include
all intellectual property rights in any programming, documentation, technology
or other work product that is now contained in any of the products or systems
(including development and support systems) of Employer prior to the date of
this Agreement while Employee was engaged as an independent contractor or
employee of Employer. Employee hereby irrevocably relinquishes for the benefit
of Employer and its assigns any moral rights in the Work Product recognized by
applicable law.

        12.        Protection of Trade Secrets and Confidential Information.

                    (a)        Through exercise of his rights and performance of
his obligations under this Agreement, Employee will be exposed to “Trade
Secrets” and “Confidential Information” (as those terms are defined below).
“Trade Secrets” shall mean information or data of or about Employer or any
affiliated entity, including, but not limited to, technical or non-technical
data, formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans, or lists of
actual or potential customers, clients, distributors, or licensees, that: (i)
derive economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from their disclosure or use; and (ii) are the subject of
efforts that are reasonable under the circumstances to maintain their secrecy.
To the extent that the foregoing definition is inconsistent with the definition
of “trade secret” mandated under applicable law, the latter definition shall
govern for purposes of interpreting Employee’s obligations under this Agreement.
Except as required to perform his obligations under this Agreement, or except
with Employer’s prior written permission, Employee shall not use, redistribute,
market, publish, disclose or divulge to any other person or entity any Trade
Secrets of Employer. Employee’s obligations under this provision shall remain in
force (during and after the term) for so long as such information or data shall
continue to constitute a Trade Secret under applicable law. Employee agrees to
cooperate with any and all confidentiality requirements of Employer, and
Employee shall immediately notify Employer of any unauthorized disclosure or use
of any Trade Secrets which Employee becomes aware.

                    (b)        Employee will abide by Employer’s policies and
regulations, as established from time to time, for the protection of its
Confidential Information. Employee acknowledges that all records, files, data,
documents, and the like relating to suppliers, customers, costs, prices,
systems, methods, personnel, technology and other materials relating to Employer
or its affiliated entities shall be and remain the sole property of Employer
and/or such affiliated entity. Employee agrees, upon the request of Employer,
and in any event upon termination o his employment, to turn over all copies of
all media, records, documentation, etc., pertaining to Employer (together with a
written statement certifying as to his compliance with the foregoing.)

        13.        Non-Solicitation of Customers. During the term of his
employment with Employer,

4

--------------------------------------------------------------------------------

and for a period of one year thereafter, Employee shall not directly or
indirectly solicit any individual or entity which was a customer or client of
Employer for the purpose of providing a service or product to such customer or
client which is the same type of service or product offered or provided by
Employer, provided, however, that this restriction shall apply only to those
customers or clients with whom Employee had contact in connection with services
or products provided by Employer within two years prior to the date of
termination of such employment.

        14.        Non-Solicitation of Employees. During the term of Employee’s
employment with Employer, and for a period of one year thereafter, Employee
shall not, directly or indirectly, induce or solicit for employment any employee
of Employer for the purpose of providing services that are the same or similar
to the types of services offered or engaged in by Employer at the time of
termination of Employee’s employment with Employer.

        15.        Non-Competition Agreement. During Employee’s employment with
Employer and for a period of one year thereafter, Employee shall not (without
the prior written consent of Employer) compete with Employer of any of its
subsidiaries, directly or indirectly, engage in forming, serving as an
organizer, director, officer of, employee or agent, or consultant to, or
acquiring or maintaining more than a 1% passive investment in, a depository
financial institution or holding company therefor if such depository institution
or holding company has one or more offices or branches located within 30 miles
of any office or branch of Employee in existence at the time Employee’s
employment with Employer is terminated (the “Territory”). Notwithstanding the
foregoing, Employee may serve as an officer of or consultant to a depository
institution or holding company therefor even though such institution operates
one or more offices or branches in the Territory, if Employee’s employment does
not directly involve, in whole or in part, the depository financial
institution’s or holding company’s operations in the Territory. As special
consideration for this provision, Employer and Employee have, contemporaneously
with this Agreement, executed a separate agreement awarding Employee with 2,500
stock options under Employer’s long-term equity incentive program.

        16.        Termination.

                    (a)        Death or Total Disability. Employee’s employment
hereunder shall terminate upon Employee’s death. Employer may, in accordance
with applicable state and federal laws and regulations, terminate Employee’s
employment hereunder in the event of Employee’s total disability for which no
reasonable accommodation is available. For purposes of this subsection 16(a),
“total disability” means the inability of Employee to perform substantially all
of his current duties as required hereunder for a continuous period of 180 days
because of mental or physical condition, illness or injury, and “reasonable
accommodation” means an accommodation that does not cause an undue hardship on
the Employer.

                    (b)        Termination Without Cause. Either party may
terminate this Agreement without Cause upon 30 days’ written notice to the other
party. If Employer terminates this Agreement without cause, Employee will
receive a severance payment in the amount of twelve month’s salary.

                    (c)        Termination With Cause. Employer may terminate
this Agreement for Cause upon delivery of a Notice of Termination to the
Employee. The Termination of Employee’s employment shall be for “Cause” if it
is:

5

--------------------------------------------------------------------------------

                                  (i)        the result of the commission or
omission of an act by Employee of a willful or negligent nature which causes
harm to Employer;


                                  (ii)        the conviction of Employee for the
commission or perpetration by Employee of any felony or any act of fraud;

                                  (iii)        the failure of Employee to devote
his full time and attention to the business, as provided in Section 4;

                                  (iv)        or the failure of Employee to
perform his duties hereunder.

        With respect to (iii) and (iv) above, Employer shall provide written
notice to Employee of Employee’s failure to devote his full time and attention
to the business or to perform his duties hereunder, and provide Employee 30 days
to cure such failure (if it can be cured) prior to terminating with cause.

                    (d)        The Employee may terminate this Agreement for
Good Reason upon delivery of a Notice of Termination to the Employer within a
90-day period beginning on the 30th day after the occurrence of a Change in
Control. If the Employee’s employment is terminated by the Employee pursuant to
this provision, in addition to other rights and remedies available in law or
equity, the Employee shall be entitled to the following:

                                  (i)        the Employer shall pay the Employee
in cash within fifteen days of the date of termination severance compensation in
an amount equal to his then current monthly base salary multiplied by 12, plus
any bonus earned or accrued through the date of termination (including any
amounts awarded for previous years but which were not yet vested);

                                  (ii)        for a period of 12 months, the
Employer shall at its expense continue on behalf of the Employee and his
dependents and beneficiaries the life insurance, disability, medical, dental,
and hospitalization benefits provided (x) to the Employee at any time during the
90-day period prior to the Change in Control or at any time thereafter or (y) to
other similarly situated Employees who continue in the employ of the Employer.
Such coverage and benefits (including deductibles and costs) shall be no less
favorable to the Employee and his dependents and beneficiaries than the most
favorable of such coverages and benefits referred to above. The Employer’s
obligation hereunder with respect to the foregoing benefits shall be limited to
the extent that the Employee obtains any such benefits pursuant to a subsequent
employer’s benefit plans, in which case the Employer may reduce the coverage of
any benefits it is required to provide the Employee hereunder as long as the

6

--------------------------------------------------------------------------------

aggregate coverages and benefits of the combined benefit plans is no less
favorable to the Employee than the coverages and benefits required to be
provided hereunder. This subsection (ii) shall not be interpreted so as to limit
any benefits to which the Employee or his dependents or beneficiaries may be
entitled under any of the Employer’s employee benefit plans, programs, or
practices following the Employee’s termination of employment, including, without
limitation, retiree medical and life insurance benefits; and

                                  (iii)        the restrictions on any
outstanding incentive awards (including restricted stock) granted to the
Employee under the Company’s or the Bank’s long-term equity incentive program or
any other incentive plan or arrangement shall lapse and such awards shall become
100% vested, all stock options and stock appreciation rights granted to the
Employee shall become immediately exercisable and shall become 100% vested, all
performance units granted to the Employee shall become 100% vested, and the
restrictive covenants contained in Section 9 shall not apply to the Employee.

        17.        Governing Law. This Agreement has been entered into in the
State of South Carolina and shall be governed by the laws of such State.

        18.        Remedies for Breach. Employee recognizes and agrees that a
breach by Employee of any covenant contained in this Agreement would cause
immeasurable and irreparable harm to Employer. In the event of a beach or
threatened breach of any covenant contained herein, Employer shall be entitled
to temporary and permanent injunctive relief, restraining Employee from
violating or threatening to violate any covenant contained herein, as well as
all costs and fees incurred by Employer, including attorneys’ fees, as a result
of Employee’s breach or threatened breach of the covenant. Employer and Employee
agree that the relief described herein is in addition to such other and further
relief as may be available to Employer at equity or by law. Nothing herein shall
be construed as prohibiting Employer from pursuing any other remedies available
to it for such breach of threatened breach, including the recovery of damages
from Employee.

        19.        Consideration. Employee acknowledges and agrees that valid
consideration has been given to Employee by Employer in return for the promises
of Employee set forth herein.

        20.        Covenants are Independent. The covenants on the part of
Employee contained herein shall each be construed as agreements independent of
each other and of any other provisions in this Agreement and the
unenforceability of one shall not affect the remaining covenants.

        21.        Severability and Substitution of Valid Provisions. To the
extent that any provision or language of this Agreement is deemed unenforceable,
by virtue of the scope of the business activity prohibited or the length of time
the activity is prohibited, Employer and Employee agree that this Agreement
shall be enforced to the fullest extent permissible under the laws and public
policies of the State of South Carolina.

        22.        Extension of Periods. Each of the time periods described in
this Agreement shall

7

--------------------------------------------------------------------------------

be automatically extended by any length of time during which Employee is in
breach of the corresponding covenant contained herein. The provisions of this
Agreement shall continue in full force and effect throughout the duration of the
extended periods.

        23.        Reasonable Restraint. It is agreed by the parties that the
foregoing covenants in this agreement are necessary for the legitimate business
interests of Employer and impose a reasonable restraining on Employee in light
of the activities and business of Employer on the date of the execution of this
Agreement.

        24.        Withholding of Taxes. Employer may withhold from any amounts
payable to Employee under this Agreement all federal, state, city or other taxes
and withholdings as shall be required pursuant to any applicable law, rule or
regulation.

        25.        Notices. Any notice required or permitted to be given under
this Agreement shall be sufficient if given in writing and sent by registered or
certified mail to his residence in the case of Employee or to is principal
office in the case of Employer.

        26.        Assignment. The rights and obligations of the parties to this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Employer. This Agreement shall not be terminated by any merger or
consolidation whether or not Employer is the consolidated or surviving
corporation or by transfer of all or substantially all of the assets of Employer
to another corporation if there is a surviving or resulting corporation in such
transfer.

        27.        Severability. It is not the intent of any party hereto to
violate any public policy of any jurisdiction in which this Agreement may be
enforced. If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise unlawful, the remainder of this Agreement and the application of such
provision shall be reformed to the extent (and only to the extent) necessary to
make it valid, enforceable and legal.

        28.        Certain Definitions. For the purpose of this Agreement, the
following terms and phrases have the particular meaning given below:

                    (a)        “Change in Control” shall mean the occurrence
during the Term of any of the following events, unless such event is a result of
a Non-Control Transaction:

                                  (i)        The individuals who, as of the date
of this Agreement, are members of the Board of Directors of the Employer (the
“Incumbent Board”) cease for any reason to constitute at least fifty percent of
the Board of Directors of the Employer; provided, however, that if the election,
or nomination for election by the Employer’s shareholders, of any new director
was approved in advance by a vote of at least fifty percent of the Incumbent
Board, such new director shall, for purposes of this Agreement, be considered as
a member of the Incumbent Board; provided, further, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened election contest or other
actual or threatened

8

--------------------------------------------------------------------------------

solicitation of proxies or consents by or on behalf of any person other than the
Board of Directors of the Employer, including by reason of any agreement
intended to avoid or settle any election contest or proxy contest.

                                  (ii)        An acquisition (other than
directly from the Employer) of any voting securities of the Employer (the
“Voting Securities”) by any “Person” (as the term “person” is used for purposes
of Section 13(d) or 14(d) of the Exchange Act) immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of the combined voting power of the
Employer’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a Non-Control Acquisition shall not constitute an acquisition
which would cause a Change in Control.

                                  (iii)        Approval by the shareholders of
the Employer of: (i) a merger, consolidation, or reorganization involving the
Employer; (ii) a complete liquidation or dissolution of the Employer; or (iii)
an agreement for the sale or other disposition of all or substantially all of
the assets of the Employer to any Person (other than a transfer to a
Subsidiary).

                                  (iv)        A notice of an application is
filed with the Office of Comptroller of the Currency (the “OCC”) or the Federal
Reserve Board or any other bank or thrift regulatory approval (or notice of no
disapproval) is granted by the Federal Reserve, the OCC, the Federal Deposit
Insurance Corporation, or any other regulatory authority for permission to
acquire control of the Employer or any of its banking subsidiaries; provided
that if the application is filed in connection with a transaction which has been
approved by the Board, then the Change in Control shall not be deemed to occur
until consummation of the transaction.

                    (b)        “Good Reason” shall mean the occurrence after a
Change in Control of any of the events or conditions described in subsections
(i) through (viii) hereof:

                                  (i)        a change in the Employee’s status,
title, position or responsibilities (including reporting responsibilities)
which, in the Employee’s reasonable judgment, represents an adverse change from
his status, title, position or responsibilities as in effect at any time within
ninety days preceding the date of a Change in Control or at any time thereafter;
the assignment to the Employee of any duties or responsibilities which, in the
Employee’s reasonable judgment, are inconsistent with his status, title,
position or responsibilities as in effect at any time within ninety days
preceding the date of a Change in Control or at any time thereafter; any removal
of the Employee from or failure to reappoint or reelect him to any of such
offices or positions, except in connection with the termination of his
employment for Disability or Cause, as a result of his death, or by the Employee
other than for Good Reason, or any other change in condition or circumstances
that in the Employee’s reasonable judgment makes it materially more difficult
for the Employee to carry out the duties and responsibilities of his office than
existed at any time within ninety days preceding the date of Change in Control
or at any time thereafter;

9

--------------------------------------------------------------------------------

                                  (ii)        a reduction in the Employee’s base
salary or any failure to pay the Employee any compensation or benefits to which
he is entitled within five days of the date due;

                                  (iii) a change in the performance bonus
compensation plan available to Employee such that the total aggregate
compensation package of base salary together with bonus compensation which the
Employee has an opportunity to earn will be reduced from the total compensation
of base salary and performance bonus the Employee actually earned the previous
calendar year.

                                  (iv)        the Employer’s requiring the
Employee to be based at any place outside a 30-mile radius from the executive
offices occupied by the Employee immediately prior to the Change in Control,
except for reasonably required travel on the Employer’s business which is not
materially greater than such travel requirements prior to the Change in Control;

                                  (v)        the failure by the Employer to
(A) continue in effect (without reduction in benefit level and/or reward
opportunities) any material compensation or employee benefit plan in which the
Employee was participating at any time within ninety days preceding the date of
a Change in Control or at any time thereafter, unless such plan is replaced with
a plan that provides substantially equivalent compensation or benefits to the
Employee, or (B) provide the Employee with compensation and benefits, in the
aggregate, at least equal (in terms of benefit levels and/or reward
opportunities) to those provided for under each other employee benefit plan,
program and practice in which the Employee was participating at any time within
ninety days preceding the date of a Change in Control or at any time thereafter;

                                  (vi)        the insolvency or the filing (by
any party, including the Employer) of a petition for bankruptcy of the Employer,
which petition is not dismissed within sixty days;

                                  (vii)        any material breach by the
Employer of any material provision of this Agreement;

                                  (viii)        any purported termination of the
Employee’s employment for Cause by the Employer which does not comply with the
terms of this Agreement; or

                                  (ix)         the failure of the Employer to
obtain an agreement, satisfactory to the Employee, from any successor or assign
to assume and agree to perform this Agreement, as contemplated in Section 11
hereof.







10

--------------------------------------------------------------------------------

          Any event or condition described in clause (i) through (viii) above
which occurs prior to a Change in Control but which the Employee reasonably
demonstrates (A) was at the request of a third party, or (B) otherwise arose in
connection with, or in anticipation of, a Change in Control which actually
occurs, shall constitute Good Reason for purposes of this Agreement,
notwithstanding that it occurred prior to the Change in Control. The Employee’s
right to terminate his employment for Good Reason shall not be affected by his
incapacity due to physical or mental illness.


        29.        Entire Agreement; Amendment. This Agreement supersedes any
other agreements, oral or written, between the parties with respect to the
subject matter hereof, and contains all of the agreements and understandings
between the parties with respect to the employment of Employee by Employer. Any
waiver or modification of any term of this Agreement shall be effective only if
it is set forth in writing signed by all parties hereto; provided, however, that
Employee’s compensation may be increased at any time by Employer without in any
way affecting any of the other terms and conditions of this Agreement, which in
all other respects shall remain in full force and effect.

        30.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.


[SIGNATURE PAGE FOLLOWS]
[REMAINDER OF PAGE LEFT BLANK]













11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written on this 31 day of January, 2005.

EMPLOYER:

FIRST NATIONAL BANCSHARES, INC.


By:        /s/ Jerry L. Calvert                                
Name:  Jerry L. Calvert
Title:    President and Chief Executive Officer


FIRST NATIONAL BANK OF THE SOUTH


By:        /s/ Jerry L. Calvert                                
Name:  Jerry L. Calvert
Title:    President and Chief Executive Officer


[CORPORATE SEAL]

Attest:

_____________________________________
Secretary

EMPLOYEE

KITTY PAYNE

/s/ Kitty Payne                                
Print Name:  Kitty B. Payne
